IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF COLUMBIA F l L E D
APR 30 2009
NANCY MAYER WH|TT|NGTON, CLER
YOUNOUS CHEKKOURI, u_s_ D|STR'CT Coum K
Petitioner,

v. Civil Action N0. 05-cv-0329 (PLF)
BARACK OBAMA, et al.,

Respondents.

\_/\_/\/\/L/§/\)\)\}§/£

0 R D E R
Upon consideration of the parties’ Joint Status Report dated April 3, 2009, it is hereby
ORDERED that:
(l) This matter remains stayed pursuant to this Court’s Order of February 2, 2009;
(2) The Protective Order in this matter shall continue to remain in place; and

(3) The Parties shall submit a joint status report no later than July 3, 2009.

4//->/@3 631 QA~

The Honorable Paul L`._lzriedman
United States District Judge

Date